DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/31/2022 has been entered and made of record. Claims 1-20 are pending.
	The amendment to claim 16 has overcome the 35 U.S.C. 112(b) rejection made in the non-final office action filed 12/07/2021. The 35 U.S.C. 112(b) rejection is withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2022 and 06/03/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive. 
RE 35 U.S.C. 112(b) rejection in regards to claim 8, Applicant argues claims 1 and 8 discuss resizing the user interface according to a determined display size that prevents the selectable elements of the user interface from being displayed within a curved display edge of the display screen as recited in claim 1 and/or resize the user interface according to the determined display size, as recited in claim 8. Examiner respectfully disagrees. Claim 1 maintains the limitation, “Prevent the one or more selectable elements of the user interface from being displayed within a curved display edge of the display screen” and “display the user interface on the display screen, at least a portion of the user interface being displayable within the curved display edges of the display screen without the one or more selectable elements of the user face being displayed within the curved display edge of the display screen.” Claim 8 maintains the limitation of “selectable element of the user interface that is displayed within the curved display edge of the display screen” in lines 3-5. It is unclear how a selectable element will be displayed on the curved edge as described in claim 8 when, in claim 1 it is recited that the display edges will not contain selectable elements. Additionally, Applicant argues “and/or resize the user interface according to the determined display size.” However, claim 8 recites receiving false rejects and resizing the user interface. Therefore there is not a scenario of an “or” function. The 35 U.S.C. 112(b) rejection in regards to claim 8 is maintained.
RE prior art region in regards to claims 1, 9, 17, Applicant argues Kong in view of Kim fails to teach “at least a portion of the user interface being displayable within the curved display edges of the display screen without the one or more selectable elements of the user interface being displayed within the curved display edge of the display screen.” Specifically, Applicant argues Kong fails to disclose a curved display edge of the display screen. Examiner respectfully disagrees. Fig. 1, display (160) includes a curved display [0055, 0058]. Fig. 4A, display (410) can include two or more regions; a flat surface display region (411) and a curved display region (412) [0122]. With reference to Fig. 4B, the display (450) is divided into a first region (451) and a second region (452, 454) [0143]. As disclosed with reference to Fig. 4A, the region of display may be divided in various way, such as a first region where normal application is executed or an edge or second region where user’s unintended touch even input occurs [0124]. Therefore, Fig. 4B is not just a flat region. It includes the flat surface region and also the curved display region which is the second region. This is better seen in Fig. 5B. As further shown in Fig. 6B, the sub display region (620) may include a dead zone (625) where touch is not effective [0163]. As shown, selectable elements are not displayed within the dead zone. Therefore, Kong does teach the argued limitation.
RE prior art rejection in regards to claims 5, 13, 20, Applicant argues Kong in view of Kim fails to disclose “resize the user interface to display one or more selectable elements of the user interface on a flat surface of the display screen and without the one or more selectable elements of the user interface being displayed over a curved transition from the flat surface of the display screen to the curved display edge.” Kong teaches with reference to Fig. 4B, display (450) may be divided into a first region (451) and a second region (452, 454). Display (450) may distinguish a region where a normal application is executed or a user intentionally inputs a touch event as the first region (451), and a region where a user's unintended touch event input occurs in the second region (452, 454) [0143]. As argued above, Fig. 4B is a curved display. Kong teaches the view system (742) may calculate a position and a size of a view, and may change setting of the touch blocking region of the edge region (620) [0210]. Processor (210) may set touch block area in an edge area in response to the screen change [0070], whereas discussed above, the edges are the curved areas of the display. Thus, as shown in Fig. 12, touch blocking region is assigned in regions (1230). The display displays the keypad only within the main display, i.e., flat surface. In further view of Kim, Kim teaches the first application screen (200) may be displayed only in the main touch screen area (190a) (for example, a 2560 pixel×1440 pixel area), i.e., flat surface [0180]. Therefore, Kong in view of Kim does teach the argued limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites “selectable element of the user interface that is displayed within the curved display edge of the display screen” in lines 3-5. Claim 1 recites “prevent the one or more selectable elements of the user interface from being displayed within a curved display edge of the display screen” and “display the user interface on the display screen, at least a portion of the user interface being displayable within the curved display edges of the display screen without the one or more selectable elements of the user face being displayed within the curved display edge of the display screen.” Claim 8 depends on claim 1. It is unclear how a selectable element will be displayed on the curved edge as described in claim 8 when, in claim 1 it is recited that the display edges will not contain selectable elements. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over KONG et al. (2019/0179487 A1) in view of KIM et al (2017/0102872 A1).
RE claim 1, Kong teaches preventing a user’s unintentional touch input in an electronic device with curved edges. Kong teaches a wireless device [0044] comprising:
(a1)
a display screen with curved display edges 

Fig. 1, display (160) includes a curved display [0055, 0058]. Fig. 4A, display (410) can include two or more regions; a flat surface display region (411) and a curved display region (412) [0122].
(a2)
to display a user interface that includes one or more selectable elements that are selectable to initiate respective device application actions;

Fig. 1, display (160) may display User Interface (UI) regarding usage of the electronic device or GUI [0056]. Display (160) may display various type of contents (e.g., icons) [0055]. View system (742) may provide components of a UI, such as button, list, or the like, and may manage event dispatching, layout, drawing, or the like [0210]. Kong further teaches the processor (210) may execute a specific application based on user input, and may display a relevant execution screen through the display [0226].
(b)
a display control module implemented at least partially in hardware and configured to:

Fig. 2, electronic device includes display (260) [0064]. Processor (210) includes various processing circuitry to control a plurality of hardware or software components connected to the processor (210) by driving an operating system or an application program [0066]. The processor (210) may control operation of hardware module such as the display (260) [0068].

(b.i)
determine a display size of the user interface effective to prevent one or more selectable elements of the user interface from being displayed within a curved display edge of the display screen;


With reference to Fig. 4B, display (450) may be divided into a first region (451) and a second region (452, 454). Display (450) may distinguish a region where a normal application is executed or a user intentionally inputs a touch event as the first region (451), and a region where a user's unintended touch event input occurs in the second region (452, 454) [0143]. Kong teaches the view system (742) may calculate a position and a size of a view, and may change setting of the touch blocking region of the edge region (620) [0210]. Processor (210) may set touch block area in an edge area in response to the screen change [0070]. Thus, as shown in Fig. 12, touch blocking region is assigned in regions (1230). The display displays the keypad only within the main display, i.e., not within the touch blocking region. However, Kong is not specific about this detail.
     Kim teaches a portable device that has a main display area with right and left edge curved display areas [Fig. 3D, 0038-0040]. The storage unit (175) may store information on a size and a resolution of the edge touch screen (190). Further, the storage unit (175) may store information on a curvature of the edge touch screen (190) [0129]. A user may select a shortcut icon among one or more shortcut icons displayed on a home screen [0177]. The controller (110) may execute the first application corresponding to the first user input [0179]. The first application screen (200) may be displayed only in the main touch screen area (190a) (for example, a 2560 pixel×1440 pixel area) [0180].
     It would have been obvious before the effective filing date of the claimed invention to only display the application on the main touch screen as taught by Kim within the method/system of Kong in order for the selectable GUI operations to not coincide with the touch blocking regions of Kong. This would ensure the GUI operations are selectable at all times.

(b.ii.)
resize the user interface according to the determined display size; and


Kong teaches the view system (742) may calculate a position and a size of a view, and may change setting of the touch blocking region of the edge region (620) [0210]. 
     In further view of Kim, the storage unit (175) may store information on a size and a resolution of the edge touch screen (190). Further, the storage unit (175) may store information on a curvature of the edge touch screen (190) [0129]. The first application screen (200) may be displayed only in the main touch screen area (190a) (for example, a 2560 pixel×1440 pixel area) [0180].
     The same motivation to combine as concluded in the rationale of claim b.i. is incorporated herein.

(b.iii.)
initiate to display the user interface on the display screen, at least a portion of the user interface being displayable within the curved displayed edges of the display screen without the one or more selectable elements of the user interface being displayed within the curved display edge of the display screen.


From the teachings of (b.i.), as shown in Fig. 12, touch blocking region is assigned in regions (1230). The display displays the keypad only within the main display, i.e., not within the touch blocking region. Furthermore, the interface of the phone is extended to edge regions (1230), such as “Phone”, “More”, and the notification bar, where the keypad remains only on the main screen.


RE claim 2, Kong teaches the display control module is configured to decrease the display size of the user interface to resize the user interface according to the determined display size. Specifically, with reference to Fig. 19 of Kong, the processor (210) may detect occurrence of an acceleration sensor event based on an acceleration sensor or detect an occurrence of a pressure sensor event based on a pressure sensor [0300-0301]. The processor (210) may compare the sensor information and a predetermined threshold value [0302]. When it is determined that the sensor information exceeds the threshold value in operation (1905) (Yes in operation (1905)), the processor (210) may increase (or extend) the touch blocking region (said decrease display size). An example of these operations is illustrated in FIG. 20 [0304]. In further view of Kim, the storage unit (175) may store information on a size and a resolution of the edge touch screen (190). Further, the storage unit (175) may store information on a curvature of the edge touch screen (190) [0129]. The first application screen (200) may be displayed only in the main touch screen area (190a) (for example, a 2560 pixel×1440 pixel area) [0180]. Thus, when increasing the touch blocking region of Kong, it inherently decreases the main display size. When combined with Kim, the first application screen (200) is displayed on the main touch screen area (190a), which has been decreased as taught by Kong (said resize user interface). The same motivation to combine as concluded in the rationale of claim 1 is incorporated herein.
 
RE claim 3, as shown in FIG. 11 of Kong, the electronic device may recognize a component (for example, a view, a window, etc.) (for example, a region where an object (1110) is positioned) positioned on an edge region (said receive position information that indicates a display location of a selectable element in the user interface), and may set a touch blocking region (for example, a dead zone) according to the component positioned on the edge region [0252]. In various embodiments, the electronic device may determine the position of the component, such as a view, a window, etc., configuring the application, and may determine whether the component is touchable, and may change settings of the touch blocking region variously. According to an embodiment, it may be determined whether a touch is enabled by the component, based on whether there is an address linked by the component, or whether the component corresponds to a simply displayed object [0252]. 
	In further view of Kim, Kim teaches a portable device that has a main display area with right and left edge curved display areas [Fig. 3D, 0038-0040]. The storage unit (175) may store information on a size and a resolution of the edge touch screen (190) (said determine display size). Further, the storage unit (175) may store information on a curvature of the edge touch screen (190) [0129]. A user may select a shortcut icon among one or more shortcut icons displayed on a home screen [0177]. The controller (110) may execute the first application corresponding to the first user input [0179]. The first application screen (200) may be displayed only in the main touch screen area (190a) (for example, a 2560 pixel×1440 pixel area) (said prevent the selectable element from being displayed within the curved display edge of the display screen) [0180].
It would have been obvious before the effective filing date of the claimed invention to only display the application on the main touch screen as taught by Kim within the method/system of Kong in order for the selectable GUI operations to not coincide with the touch blocking regions of Kong. This would ensure the GUI operations are selectable at all times.

RE claim 4, in further view of Kim, further view of Kim, the first application screen (200) may be displayed only in the main touch screen area (190a) [0180]. With reference to Fig. 5B, the second application screen (210) is displayed in response to a second user input [0183-0185]. The second application screen (210) may be displayed on the main touch area (190a) [0187]. When the second application screen (210) is the active screen, the area of the first application screen (200) being displayed may be greater than the area of the second application screen (210) [0189]. For example, the area of the first application screen (200) may be greater than the area of the second application screen (210), in consideration of the area of the second application screen (210) displayed on the main display area (190a) and the area of the first application screen (200) covered by the second application screen (210). In this case, a part of the first application screen (200) may be displayed in at least one of the edge touch screen areas (190b, 190c) [0189]. Thus, when the selected icon corresponds to the active application screen, such as the second application screen (210) (said determine the user interface corresponds to a foreground active device application), the system of Kim displays the second application screen (210) only on main touch area (190a) (said resize the user interface according to the determined display size responsive to the determination) [0187]. The same motivation to combine as concluded in the rationale of claim 1 is incorporated herein.

RE claim 5, Kong in view of Kim teaches 
(a)
wherein the display control module is configured to resize the user interface to display the one or more selectable elements of the user interface on a flat surface of the display screen

Kong teaches with reference to Fig. 4B, display (450) may be divided into a first region (451) and a second region (452, 454). Display (450) may distinguish a region where a normal application is executed or a user intentionally inputs a touch event as the first region (451), and a region where a user's unintended touch event input occurs in the second region (452, 454) [0143]. Kong teaches the view system (742) may calculate a position and a size of a view, and may change setting of the touch blocking region of the edge region (620) [0210]. Processor (210) may set touch block area in an edge area in response to the screen change [0070]. Thus, as shown in Fig. 12, touch blocking region is assigned in regions (1230). The display displays the keypad only within the main display, i.e., flat surface. 
     In further view of Kim, Kim teaches the first application screen (200) may be displayed only in the main touch screen area (190a) (for example, a 2560 pixel×1440 pixel area), i.e., flat surface [0180].
     The same motivation to combine as concluded in the rationale of claim 1 b.i. is incorporated herein.
(b)
without the one or more selectable elements of the user interface being displayed over the curved transition from the flat surface of the display screen to the curved display edge.

As shown in Fig. 12 of King, the keypad remains on the main display and not on the curved edges (1230). As also taught by Kim, Kim teaches displaying the first application screen (200) only in the main touch screen area (190a) [0180]. Therefore, icons will not be displayed on the curved edges.


RE claim 6, in further view of Kim, Kim teaches a portable device that has a main display area with right and left edge curved display areas [Fig. 3D, 0038-0040]. The storage unit (175) may store information on a size and a resolution of the edge touch screen (190). Further, the storage unit (175) may store information on a curvature of the edge touch screen (190) [0129]. A user may select a shortcut icon among one or more shortcut icons displayed on a home screen [0177]. The controller (110) may execute the first application corresponding to the first user input [0179]. The first application screen (200) may be displayed only in the main touch screen area (190a) (for example, a 2560 pixel×1440 pixel area) [0180]. The same motivation to combine as concluded in the rationale of claim 1 b.i. is incorporated herein.

RE claim 7, further view of Kim, the first application screen (200) may be displayed only in the main touch screen area (190a) [0180]. With reference to Fig. 5B, the second application screen (210) is displayed in response to a second user input [0183-0185]. The second application screen (210) may be displayed on the main touch area (190a) [0187]. When the second application screen (210) is the active screen, the area of the first application screen (200) being displayed may be greater than the area of the second application screen (210) [0189]. For example, the area of the first application screen (200) may be greater than the area of the second application screen (210), in consideration of the area of the second application screen (210) displayed on the main display area (190a) and the area of the first application screen (200) covered by the second application screen (210). In this case, a part of the first application screen (200) may be displayed in at least one of the edge touch screen areas (190b, 190c) (said increase the display size of the user interface to encompass the curved display edges of the display screen) [0189]. Thus, when the first application screen (200) is no longer the active or current application (said determine the user interface is no longer an active foreground display), it extends to the edges (said increase the display size of the user interface to encompass the curved display edges of the display screen) while the active application screen (e.g., second application screen (210)) is displayed on top [0189]. The same motivation to combine as concluded in the rationale of claim 1 is incorporated herein.

RE claim 8, please refer to the 35 U.S.C. 112(b) rejection above in regards to claim 8. Claim 8 depends on claim 1. It is unclear how a selectable element will be displayed on the curved edge as described in claim 8 when in claim 1, it is recited that the display edges will not contain selectable elements. Due to the confusing nature of the claims, prior art cannot be applied to the claim. 

RE claims 9-15, claims 9-15 recites similar limitations as claims 1-7 respectively, but in process form. Therefore, the same rationale used for claims 1-7 is applied.

RE claim 16, Kong teaches the method further comprising: resizing the user interface according to the determined display size effect to prevent false rejects associated with touch inputs on a selectable element of the user interface.
With reference to Fig. 4B of Kong, display (450) may be divided into a first region (451) and a second region (452, 454). Display (450) may distinguish a region where a normal application is executed or a user intentionally inputs a touch event as the first region (451), and a region where a user's unintended touch event input occurs in the second region (452, 454) [0143]. Kong teaches the view system (742) may calculate a position and a size of a view, and may change setting of the touch blocking region of the edge region (620) (said resizing the user interface according to the determined display size) [0210]. Processor (210) may set touch block area in an edge area in response to the screen change [0070]. Thus, as shown in Fig. 12, touch blocking region is assigned in regions (1230). The display displays the keypad only within the main display, i.e., not within the touch blocking region. However, Kong is not specific about this detail.
Kim teaches a portable device that has a main display area with right and left edge curved display areas [Fig. 3D, 0038-0040]. The storage unit (175) may store information on a size and a resolution of the edge touch screen (190) (said determined display size). Further, the storage unit (175) may store information on a curvature of the edge touch screen (190) [0129]. A user may select a shortcut icon among one or more shortcut icons displayed on a home screen [0177]. The controller (110) may execute the first application corresponding to the first user input [0179]. The first application screen (200) may be displayed only in the main touch screen area (190a) (for example, a 2560 pixel×1440 pixel area) [0180].
The same motivation to combine as taught in claim 1 is incorporated herein. Furthermore, Kong teaches the view system (742) may calculate a position and a size of a view, and may change setting of the touch blocking region of the edge region (620) [0210]. As taught in the rationale of claim 1, display (450) may distinguish a region where a normal application is executed or a user intentionally inputs a touch event as the first region (451), and a region where a user's unintended touch event input occurs in the second region (452, 454) [0143]. The touch blocking region prevents false rejects associated with touch inputs on a selectable element of the user interface since Kong in view of Kim displays the selectable normal application of intentional inputs in the first region (451) of Kong (said effect to prevent false rejects associated with touch inputs on a selectable element of the user interface).  
RE claim 17, Kong teaches a method comprising:
(a)
displaying a user interface on a display screen with curved display edges;

Fig. 1, display (160) includes a curved display [0055, 0058]. Fig. 4A, display (410) can include two or more regions; a flat surface display region (411) and a curved display region (412) [0122].
(b)
determining a display size of the user interface effective to prevent a selectable element of the user interface from being displayed within a curved display edge of the display screen; and 

With reference to Fig. 4B, display (450) may be divided into a first region (451) and a second region (452, 454). Display (450) may distinguish a region where a normal application is executed or a user intentionally inputs a touch event as the first region (451), and a region where a user's unintended touch event input occurs in the second region (452, 454) [0143]. Kong teaches the view system (742) may calculate a position and a size of a view, and may change setting of the touch blocking region of the edge region (620) [0210]. Processor (210) may set touch block area in an edge area in response to the screen change [0070]. Thus, as shown in Fig. 12, touch blocking region is assigned in regions (1230). The display displays the keypad only within the main display, i.e., not within the touch blocking region. However, Kong is not specific about this detail.
     Kim teaches a portable device that has a main display area with right and left edge curved display areas [Fig. 3D, 0038-0040]. The storage unit (175) may store information on a size and a resolution of the edge touch screen (190). Further, the storage unit (175) may store information on a curvature of the edge touch screen (190) [0129]. A user may select a shortcut icon among one or more shortcut icons displayed on a home screen [0177]. The controller (110) may execute the first application corresponding to the first user input [0179]. The first application screen (200) may be displayed only in the main touch screen area (190a) (for example, a 2560 pixel×1440 pixel area) [0180].
     It would have been obvious before the effective filing date of the claimed invention to only display the application on the main touch screen as taught by Kim within the method/system of Kong in order for the selectable GUI operations to not coincide with the touch blocking regions of Kong. This would ensure the GUI operations are selectable at all times.
(c)
displaying the user interface on the display screen according to the determined display size, at least a portion of the user interface being displayed within the curved display edges of the display screen without the selectable element of the user interface being displayed within the curved display edge of the display screen.

From the teachings of (b), as shown in Fig. 12, touch blocking region is assigned in regions (1230). The display displays the keypad only within the main display, i.e., not within the touch blocking region. Furthermore, the interface of the phone is extended to edge regions (1230), such as “Phone”, “More”, and the notification bar, where the keypad remains only on the main screen.


RE claim 18, Kong teaches the display control module is configured to decrease the display size of the user interface to resize the user interface according to the determined display size. Specifically, with reference to Fig. 19 of Kong, the processor (210) may detect occurrence of an acceleration sensor event based on an acceleration sensor or detect an occurrence of a pressure sensor event based on a pressure sensor [0300-0301]. The processor (210) may compare the sensor information and a predetermined threshold value [0302]. When it is determined that the sensor information exceeds the threshold value in operation (1905) (Yes in operation (1905)), the processor (210) may increase (or extend) the touch blocking region (said decrease display size). An example of these operations is illustrated in FIG. 20 [0304]. In further view of Kim, the storage unit (175) may store information on a size and a resolution of the edge touch screen (190). Further, the storage unit (175) may store information on a curvature of the edge touch screen (190) [0129]. The first application screen (200) may be displayed only in the main touch screen area (190a) (for example, a 2560 pixel×1440 pixel area) [0180]. Thus, when increasing the touch blocking region of Kong, it inherently decreases the main display size. When combined with Kim, the first application screen (200) is displayed on the main touch screen area (190a), which has been decreased as taught by Kong (said resize user interface). The same motivation to combine as concluded in the rationale of claim 17 is incorporated herein.

RE claim 19, as shown in FIG. 11 of Kong, the electronic device may recognize a component (for example, a view, a window, etc.) (for example, a region where an object (1110) is positioned) positioned on an edge region (said receive position information that indicates a display location of a selectable element in the user interface), and may set a touch blocking region (for example, a dead zone) according to the component positioned on the edge region [0252]. In various embodiments, the electronic device may determine the position of the component, such as a view, a window, etc., configuring the application, and may determine whether the component is touchable, and may change settings of the touch blocking region variously. According to an embodiment, it may be determined whether a touch is enabled by the component, based on whether there is an address linked by the component, or whether the component corresponds to a simply displayed object [0252]. 

RE claim 20, Kong in view of Kim teaches 
(a)
resizing the user interface to display the one or more selectable elements of the user interface on a flat surface of the display screen

Kong teaches with reference to Fig. 4B, display (450) may be divided into a first region (451) and a second region (452, 454). Display (450) may distinguish a region where a normal application is executed or a user intentionally inputs a touch event as the first region (451), and a region where a user's unintended touch event input occurs in the second region (452, 454) [0143]. Kong teaches the view system (742) may calculate a position and a size of a view, and may change setting of the touch blocking region of the edge region (620) [0210]. Processor (210) may set touch block area in an edge area in response to the screen change [0070]. Thus, as shown in Fig. 12, touch blocking region is assigned in regions (1230). The display displays the keypad only within the main display, i.e., flat surface. 
     In further view of Kim, Kim teaches the first application screen (200) may be displayed only in the main touch screen area (190a) (for example, a 2560 pixel×1440 pixel area), i.e., flat surface [0180].
     The same motivation to combine as concluded in the rationale of claim 1 b.i. is incorporated herein.
(b)
without the one or more selectable elements of the user interface being displayed over a curved transition from the flat surface of the display screen to the curved display edge.

As shown in Fig. 12 of Kong, the keypad remains on the main display and not on the curved edges (1230). As also taught by Kim, Kim teaches displaying the first application screen (200) only in the main touch screen area (190a) [0180]. Therefore, icons will not be displayed on the curved edges.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS whose telephone number is (571)272-7661 and personal fax number is (571)273-7661. The examiner is currently part time and can be reached on Monday-Friday 5:30am-9:30am and sporadically throughout the day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
16 June 2022